        Case 8:17-cv-01596-PJM Document 183 Filed 07/17/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



THE DISTRICT OF COLUMBIA, et al.,

                                           Plaintiffs,

v.                                                        No. 8:17-cv-1596-PJM
DONALD J. TRUMP, in his official capacity
as President of the United States and in his individual
capacity,

                                             Defendant.




     DEFENDANT’S OPPOSITION TO NOTICE OF VOLUNTARY DISMISSAL
         Case 8:17-cv-01596-PJM Document 183 Filed 07/17/20 Page 2 of 5



        Plaintiffs have sought to dismiss the President in his individual capacity only under Rule

41(a)(1)(A)(i). But Rule 41(a) “does not speak of dismissing one claim in a suit; it speaks of dismissing

‘an action’—which is to say, the whole case.” Berthold Types Ltd. v. Adobe Sys. Inc., 242 F.3d 772, 777

(7th Cir. 2001). Numerous courts, including the Fourth Circuit, have thus held that “Rule 41(a) should

be limited to dismissal of an entire action.” Taylor v. Brown, 787 F.3d 851, 857 (7th Cir. 2015); Skinner

v. First Am. Bank of Va., 64 F.3d 659, at *2 (4th Cir. 1995) (unpublished) (“Because Rule 41 provides

for the dismissal of actions, rather than claims, Rule 15 is technically the proper vehicle to accomplish a

partial dismissal”); Boone v. CSX Transportation, Inc., 17-cv-668, 2018 WL 1308914, at *2 (E.D. Va. Mar.

13, 2018) (collecting cases) (“Plaintiff seeks to dismiss less than his entire action. Thus, plaintiff’s

motion to withdraw notwithstanding, his notice of dismissal under Rule 41(a)(1)(i) and motion to

dismiss under Rule 41(a)(2) are not supported by the law.”); Elat, 993 F. Supp. 2d at 519 (“The proper

mechanism for a plaintiff to withdraw some, but not all, claims is to file a motion to amend pursuant

to Fed. R. Civ. P. 15.”). Indeed, unlike subsection (a), Rule 41(b) separately distinguishes between

“actions” and “claims,” which is “a strong indication that [the drafters] intended there to be a

distinction between the two provisions.” Taylor, 787 F.3d at 857 n.7.

        To be sure, a number of courts have held that Rule 41(a) permits the dismissal of all claims

against only one defendant, even if other defendants remain in the case. See Fagnant v. K-Mart Corp.,

11-cv-302, 2013 WL 6901907, at *2 (D.S.C. Dec. 31, 2013). But the Fourth Circuit has never addressed

this question, id., and the better view is that “a Rule 41 dismissal of a party rather than an action is

ineffectual as a matter of law,” Volvo Trademark Holding Aktiebolaget v. AIS Const. Equipment Corp., 162

F. Supp. 2d 465, 472 (W.D.N.C. 2001); see Hilliard v. RHA Howell Care Centers, Inc., 09-cv-110, 2009

WL 2177008, at *1 (W.D.N.C. July 21, 2009) (noting that “Rule 41(a)(1) … speaks only to dismissal

of actions, not particular claims or parties” and requiring amendment pursuant to Rule 15 “to reflect

active claims and active defendants”); AmSouth Bank v. Dale, 386 F.3d 763, 778 (6th Cir. 2004) (“We



                                                    1
          Case 8:17-cv-01596-PJM Document 183 Filed 07/17/20 Page 3 of 5



have in the past indicated that dismissal of a party, rather than of an entire action, is more proper

pursuant to Rule 21”).

        As these cases note, the structure of the Federal Rules of Civil Procedure confirms that Rule

41(a) does not permit a partial dismissal of less than the entire case. Rule 15, for example, specifically

governs the addition or subtraction of claims. Fed. R. Civ. P. 15. Indeed, that was how the Plaintiffs

added their claims against the President in his individual capacity. See Doc. 90. And Rule 21 specifically

provides for motions to “add or drop a party.” Fed. R. Civ. P. 21. Given the existence of these

separate provisions, it makes no sense to allow Rule 41(a)’s provisions governing entire “actions” to

accomplish the same results. Courts instead must apply the “plain text” of the Rules “so far as possible

to give independent effect to all their provisions.” Patel v. Patel, 283 F. Supp. 3d 512, 516 (E.D. Va. 2017)

(emphasis added). The rule “was designed to limit a plaintiff's ability to dismiss an action.” Cooter &

Gell v. Hartmarx Corp., 496 U.S. 384, 397 (1990). Before its enactment, plaintiffs were often allowed to

dismiss their case at any point in the proceeding before entry of judgment. Id. Rule 41(a)(1) was

therefore designed to “allow[] a plaintiff to dismiss an action without the permission of the adverse

party or the court only during the brief period before the defendant had made a significant

commitment of time and money.” Id.; see also 9 Fed. Prac. & Proc. Civ. § 2363 (3d ed.) (“The rule

limits the right of dismissal at the behest of the plaintiff to the early stages of the proceedings, thus

curbing the abuses of this right that commonly had occurred under state procedures.”).

        In sum, if Plaintiffs wish to dismiss the President in his individual capacity, they may do so

pursuant to the requirements of other rules, or by negotiating a stipulation of dismissal with him. But

the Plaintiffs’ unilateral notice of voluntary dismissal of less than their entire action is ineffective, and

should be set aside by this Court.




                                                     2
         Case 8:17-cv-01596-PJM Document 183 Filed 07/17/20 Page 4 of 5



                                           Respectfully submitted,

                                           /s/ William S. Consovoy                     .
                                           William S. Consovoy (No. 20397)
                                           Thomas R. McCarthy
                                           Bryan Weir
                                           CONSOVOY MCCARTHY PLLC
                                           1600 Wilson Blvd., Suite 700
                                           Arlington, VA 22209
                                           T: (703) 243-9423
                                           F: (703) 243-8696
                                           will@consovoymccarthy.com

                                           Patrick N. Strawbridge
                                           CONSOVOY MCCARTHY PLLC
                                           Ten Post Office Square
                                           8th Floor South PMB #706
                                           Boston, Massachusetts 02109
                                           T: (617) 227-0548


July 17, 2020                              Attorneys for Defendant in his individual capacity




                                       3
          Case 8:17-cv-01596-PJM Document 183 Filed 07/17/20 Page 5 of 5



                                    CERTIFICATE OF SERVICE

        I certify that on July 17, 2020, I electronically filed this document with the Clerk of Court for

the U.S. District Court for the District of Maryland using the CM/ECF system, which will send

notification of the filing to all counsel.


                                                        /s/ William S. Consovoy                     .
                                                        William S. Consovoy

                                                        Attorney for Defendant in his individual capacity
